Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendment filed 01/26/2022. As directed, claims 3-4 and 10  were amended. Claims 6 and 13 were previously cancelled. Claims 15-20 were previously withdrawn. Accordingly, claims 1-5, 7-12, and 14 are currently pending in this application. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Allowable Subject Matter
Claims 1-5, 7-12, and 14  allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 8, Examiner deems a method for observing an environment of a vehicle, comprising: obtaining a plurality of detections at a sensor of an object located in an environment of the vehicle; determining with-detection directions with respect to the sensor that include the plurality of detections and no-detection directions with respect to the sensor that do not include the plurality of detections; assigning an empty space likelihood to an empty space occupancy grid of the sensor along the no-detection directions; separating the plurality of detections into static detections and dynamic detections based on a movement of the vehicle; assigning the static detections to a static occupancy grid; updating the static occupancy grid using a static occupancy grid history and a velocity of the vehicle; combining the updated static occupancy grid, the dynamic detections and the empty space occupancy grid to obtain a dynamic occupancy grid; and generating a map of the environment using the dynamic occupancy grid to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to generating an empty space occupancy grid, and updating a static occupancy grid, dynamic detections and an  empty space occupancy grid to obtain a dynamic occupancy grid for map generation.
Claims 2-5 and 7, and 9-12 and 14, depend from claims 1 and 8, respectively, and are deemed allowable at least by virtue of their dependence on allowable claims 1 and 8. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669